DETAILED ACTION
This is in response to Applicant’s reply dated 2/18/21.  Claims 1, 5-10, and 14 have been examined.  Claims 2-4 and 11-13 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claims 1 and 14 teach, among other things, … wherein, based on the DMRS sequence information being determined in a unit of the S- TTI, the DMRS sequence information has a different value for each of the plurality of S-TTIs, and wherein the different value sequentially increases in one frame, wherein the DMRS sequence information follows an equation below, the DMRS sequence information = (N*K+Q-1), wherein the N is a value of an index of the L-TTI in the one frame, wherein the N is equal to or greater than 0 and is equal to or smaller than 9, wherein the K is a value of a number of the plurality of S-TTIs included in the L-TTI, wherein the K has a positive integer, and wherein the Q is a value of an index of the S-TTI in the L-TTI, wherein the Q has a value equal to or smaller than the K.
Independent claims 1 and 14, when taken as a whole, constitute allowable subject matter on grounds of non-obviousness in view of the cited prior art of record.  Any comments considered necessary by applicant must be submitted no later than the 

Allowable Subject Matter
Claims 1, 5-10, and 14 have been allowed.  Claims 2-4 and 11-13 have been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468